Citation Nr: 0805545	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-44 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2007 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) remanding the Board's 
September 2006 decision, denying the veteran's claims for 
service connection of bilateral sensorineural hearing loss 
and tinnitus on the merits.  This matter was originally on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss, but 
there is no competent and persuasive evidence showing his 
current hearing loss is related to any remote incident of 
service.  

2. The veteran currently has tinnitus, but there is no 
competent and persuasive evidence showing his current 
tinnitus is related to any remote incident of service.  



CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  As will be explained below, no legal presumption 
is applicable here because the earliest evidence of the 
veteran's hearing loss is not until many decades after 
service.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to hearing loss disabilities, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
The Court further opined that 38 C.F.R. § 3.385, discussed 
below, then operates to establish when a hearing loss 
disability can be service connected. Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran alleges that his current hearing loss and 
tinnitus are the result of his three years of military 
service as an artilleryman exposed to loud firearms with no 
hearing protection.  The veteran's DD-214 confirms the 
veteran served in the artillery and earned a sharpshooter 
badge and, thus, likely exposed to excessive noise.

The CAVC joint remand takes issue with the Board's alleged 
lack of consideration of the veteran's contention that his 
hearing loss dates back to 1965 and service medical records 
that allegedly show a drop in hearing acuity in 1965.  


The service medical records indicate hearing tests conducted 
on October 1963 (induction into the military), August 1965 
(an annual examination) and October 1966 (separation 
examination).  Although the August 1965 examination does 
indeed show a slight decrease in hearing acuity, the 
veteran's hearing at all times in service were well within 
normal limits as defined in the regulations.  See 38 C.F.R. 
§ 3.385.  Moreover, the veteran's subsequent October 1966 
examination shows improved hearing acuity on separation from 
the military.  Indeed, the veteran's hearing acuity on 
separation was zero (0) decibels at all relevant frequency 
levels.  Accordingly, whatever slight drop in hearing acuity 
the veteran suffered in August 1965, it clearly resolved upon 
separation from the military.  

The Board also reiterates from its prior opinion that the 
service medical records indicate complaints and treatment for 
an ear ache, bilateral otitis externa ("swimmer's ear"), 
mild otitis media of the right ear and a self -reported 
history of running ears as a child with other ear, nose and 
throat problems.  Again, the veteran's October 1966 
separation examination indicates normal hearing acuity and no 
residual problems from the in-service treatments.  In short, 
the service medical records are simply devoid of a chronic 
hearing or ear condition. 

In regard to the veteran's self-reported history of hearing 
loss and tinnitus dating back to 1965, in accordance with the 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations that he suffered with hearing loss and tinnitus 
since 1965, there must be competent and persuasive evidence 
that his hearing loss and tinnitus is related to his military 
service.  As will be explained below, such evidence is 
lacking here.
The veteran's VA outpatient treatment records indicate a 
diagnosis of bilateral sensorineural hearing loss in April 
2001.  At that time, the veteran complained of "sudden 
hearing loss" in the right ear that morning, which gradually 
returned to "about 50%."  The veteran also indicated a 
history of in-service noise exposure and loss of high tones.  
Upon testing, the audiogram indicated bilateral sensorineural 
hearing loss with right Eustachian tube dysfunction.  It was 
noted that the veteran's hearing loss had a small asymmetry 
in the left ear "probably related to noise exposure," but 
an opinion was not specifically rendered.  The records also 
indicate "probably sudden right [sensorineural hearing 
loss]."

The veteran was afforded a VA audiological examination in 
March 2004 where he was diagnosed with bilateral high 
frequency hearing loss and tinnitus.  The examiner, in regard 
to likely etiology, opined as follows: 

Given patient's normal hearing at discharge, veteran's 
current hearing loss is not the result of his time in 
the service. Veteran's tinnitus was not documented in 
his chart at discharge and he reported "no-occasional 
tinnitus" at his 4/27/01 WNT appointment; therefore, 
the tinnitus is not service related. Tinnitus probably 
related to his sudden high-frequency hearing loss.

In rendering his decision, the examiner reviewed the C-file, 
to include the veteran's service medical records and the VA 
outpatient treatment records regarding the April 2001 sudden 
right ear hearing loss.

In contrast, the veteran, in support of his claim, submitted 
a November 2004 audiological examination by private 
audiologist Dr. RCB. In finding mild, sloping to severe, 
bilateral sensorineural hearing loss, Dr. RCB opined as 
follows:

Drawing a definitive conclusion based on the relatively 
limited amount of historical information is difficult. 
However, his hearing loss is generally too severe to be 
attributed to presbyacusis alone based on his age. ...The 
high frequency component of the loss and its severity 
could be due to noise exposure. In fact, the left ear 
shows a noise exposure notch. As for the source of the 
noise causing the noise-induced component of the loss, 
it is at least as probable as any other cause to be due 
to his exposure to very high noise levels during his 
military service. This is especially true in view of the 
reported work history given at the time of this 
evaluation.

The Board's September 2006 decision was remanded by an 
October 2007 CAVC joint motion indicating the Board did not 
satisfactorily explain why the March 2004 VA examination was 
given more probative weight than Dr. RCB's opinion.  
Specifically, Dr. RCB seems to definitively conclude that the 
veteran's hearing loss is consistent with noise exposure 
whereas the Board's opinion indicates the opinion was 
"speculative."

Although the Board cannot ignore medical evidence, it can 
discount its relevance. Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Dr. RCB's opinion was done without his own 
independent review of the C-file, to include the March 2004 
VA examiner's opinion and the April 2001 VA outpatient 
treatment records.  Rather, the veteran self-reported his 
military experience and post-service occupational noise 
exposure, to include working as an auto mechanic and 
carpenter.

The Board is not attacking the accuracy of the veteran's 
provided self-reported history.  Rather, it is clear from Dr. 
RCB's report that he was neither told of nor aware of the 
veteran's sudden hearing loss in the right ear in April 2001.  
Clearly this part of the veteran's medical history is highly 
relevant to the claim at hand and was heavily relied upon in 
the March 2004 VA examination opinion.  A medical opinion 
based on incorrect or incomplete factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61.  It is 
also noteworthy that Dr. RCB makes no reference to the fact 
that despite any reported in-service noise exposure, the 
veteran's hearing acuity was normal upon separation from 
service - a fact highly relevant in the VA negative opinion.  
Moreover, Dr. RCB provided no opinion regarding the etiology 
of the veteran's tinnitus, nor does he diagnose the veteran 
with tinnitus.


In contrast, the March 2004 VA examiner based his conclusion 
on specific clinical tests and findings, a complete review of 
the C-file, including the veteran's service medical records 
and VA outpatient records from April 2001, and the veteran's 
self-reported continuity of symptomatology.  The March 2004 
VA examiner's conclusion is based on complete and correct 
factual premises and, therefore, is more probative than Dr. 
RCB's report.  Also compelling, the March 2004 VA examiner's 
opinion regarding the veteran's tinnitus, is the only medical 
opinion commenting on its likely etiology and, thus, is 
unopposed by any competent evidence of record. 

In light of the probative medical evidence described above, 
specifically in regard to the hearing loss claim, and the 
complete lack of any medical opinion linking the veteran's 
current tinnitus to any remote incident of service, the Board 
finds that service connection for hearing loss and tinnitus 
is not warranted.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in February 2004.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


